Case: 16-51422      Document: 00514290582         Page: 1    Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                 January 2, 2018
                                      No. 16-51422
                                                                                  Lyle W. Cayce
                                                                                       Clerk
JANA CHILDERS, Individually and as Executrix for the Estate of Jesse
Childers; THE ESTATE OF JESSE CHILDERS, Deceased,

              Plaintiffs - Appellants

v.

SAN SABA COUNTY; ALLEN BROWN, Individually and in His Official
Capacity as San Saba County Sheriff,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-916


Before STEWART, Chief Judge, and JOLLY and OWEN, Circuit Judges.
PER CURIAM:*
       Jesse Childers, who had heart trouble, was arrested and incarcerated in
San Saba County Jail for 16 hours. He missed one dose of his heart medicine.
He died twenty-five days later. His widow filed this § 1983 action, complaining
that Sheriff Allen Brown failed to both retrieve Jesse’s heart medication and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-51422      Document: 00514290582        Page: 2     Date Filed: 01/02/2018



                                     No. 16-51422
offer medical care for his symptoms. For the reasons that follow, we affirm the
district court’s dismissal on summary judgment.
                                            I.
      Jesse Childers was arrested on October 3, 2012 and taken to San Saba
County Jail around 5:45 p.m. During intake, Jesse listed allergy medicine,
glucosamine, and muscle relaxers as his current medications. He answered
“yes” to past treatment for “hypertension” and “heart trouble” and “no” to
whether any medications, prescriptions, or current medical problems needed
attention. 1 Nevertheless, Rodney Miller, a jail trustee, overheard Jesse ask
Sheriff Allen Brown for his heart medication, explaining it was “the only thing
keeping [him] alive.” Childers did not have his medication with him, and
according to Miller, Brown took no steps to provide it. His wife, however,
brought other medication to the jail for Jesse, including his muscle relaxers.
Jesse’s heart medicine, metoprolol, was not among those medications.
      Later that evening and into the next morning, Jesse experienced chest
pain, a racing heart, shortness of breath, and nausea.               He was, upon his
request, given the muscle relaxers and ibuprofen.               And when Jesse was
released the next morning at 10 a.m., the county officers called EMS to the jail
to examine him, but Jesse refused transportation to the hospital. Sometime
later, after seeing a cardiologist, Jesse learned that he had “heart failure” and
was given four weeks to six months to live. He died on October 28.
                                            II.
      Jana Childers filed a Fourteenth Amendment claim against San Saba
County and Brown, alleging that the failure to provide Jesse with his heart
medication or any additional medical care resulted in his pain and eventual



      1 Despite this answer, the court notes that Jesse’s “Screening Summary” reflects that
he explained his back pain and racing heart required attention.
                                            2
     Case: 16-51422       Document: 00514290582         Page: 3    Date Filed: 01/02/2018



                                      No. 16-51422
death. Brown asserted qualified immunity, so the burden was on Jana to show
that Brown violated Jesse’s clearly established constitutional rights. Doe v.
Robertson, 751 F.3d 383, 387 (5th Cir. 2014). The district court adopted the
magistrate’s report and recommendation (“R&R”) and dismissed all claims.
Jana objected to the R&R and now appeals the dismissal of her § 1983 claim
against Sheriff Brown in his individual capacity. The question on appeal is
whether the district court erred in finding that there was no dispute of material
fact whether Brown violated Jesse’s clearly established constitutional rights. 2
                                            III.
       This court reviews the district court’s grant of summary judgment de
novo and may affirm on any grounds supported by the record. Berquist v.
Wash. Mut. Bank, 500 F.3d 344, 348–49 (5th Cir. 2007).
                                            IV.
       Pretrial detainees may bring two distinct legal challenges under the due
process clause of the Fourteenth Amendment. They may attack “conditions of
confinement” or “episodic acts or omissions” of an individual official. Hare v.
City of Corinth, 74 F.3d 633, 644–45 (5th Cir. 1996) (en banc). Where, as here,
a § 1983 action is based on “episodic acts or omissions,” the plaintiff “must show
subjective deliberate indifference by the defendants. That is, the plaintiff must
show that the official knew of and disregarded a substantial risk of serious
harm.” 3 Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419–20 (5th




       2  The briefing mentions that “summary judgment for San Saba County should not
have been granted.” But that issue is not briefed on appeal, so any challenge to the award of
summary judgment in favor of San Saba County is forfeited. See United States v. Scroggins,
599 F.3d 433, 446 (5th Cir. 2010).
        3 Although Jana’s briefing references an “internal, unwritten jail policy,” both the

district court’s order and Jana’s legal argument on appeal focus only on episodic acts or
omissions. See Scroggins, 599 F.3d at 446.
                                             3
    Case: 16-51422      Document: 00514290582       Page: 4    Date Filed: 01/02/2018



                                    No. 16-51422
Cir. 2017) (citations omitted). Jana’s episodic-acts-or-omissions claim includes
two distinct arguments.
      First, Jana says that Brown was deliberately indifferent in refusing
Jesse’s request for his heart medication, metoprolol. But “delay in medical care
can only constitute an Eighth Amendment violation if there has been
deliberate indifference, which results in substantial harm.”             Mendoza v.
Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993) (emphasis added), cited with
approval in Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006); see also Flores
v. Jaramillo, 389 F. App’x 393, 395 (5th Cir. 2010) (holding same as to pretrial
detainee’s Fourteenth Amendment rights). Here, there is no evidence that
missing one dose of metoprolol caused harm or injury to Jesse. Without such
causal evidence, this argument fails. See, e.g., Uzomba v. Univ. Health Sys.,
B.C.A.D.C., 558 F. App’x 474, 474–75 (5th Cir. 2014); Lacy v. Shaw,
357 F. App’x 607, 610 (5th Cir. 2009).
      Second, Jana says that Brown was deliberately indifferent in failing to
provide Jesse with additional medical treatment when his symptoms onset. As
an initial matter, whether Brown knew Jesse was experiencing these
symptoms is not clearly evidenced in the record. 4 But even assuming that he
did, Brown did not disregard a substantial risk of serious harm. To survive
summary judgment, Jana “must show that [Brown] ‘refused to treat [Jesse],
ignored his complaints, intentionally treated him incorrectly, or engaged in
any similar conduct that would clearly evince a wanton disregard for any
serious medical needs.’”         Domino v. Tex. Dep’t of Criminal Justice,
239 F.3d 752, 756 (5th Cir. 2001) (quoting Johnson v. Treen, 759 F.2d 1236,
1238 (5th Cir. 1985)). That is not the case here.



      4 “[P]rison officials cannot be automatically held liable for the errors of their
subordinates.” Adames v. Perez, 331 F.3d 508, 513 n.3 (5th Cir. 2003).
                                          4
     Case: 16-51422        Document: 00514290582           Page: 5      Date Filed: 01/02/2018



                                         No. 16-51422
       Jesse was given the medication provided by his family for his overnight
stay, and jail personnel called EMS the morning of his release. 5 This conduct
is in stark contrast to the facts before the court in Easter v. Powell, where the
prison nurse “turned a deaf ear” and sent an inmate back to his cell “without
providing him any treatment” for his chest pain. 467 F.3d at 463–64 (emphasis
added). And although the court recognizes that additional medical treatment
could have possibly prevented some pain, such negligence does not constitute
deliberate indifference to Jesse’s serious medical needs.                       See Gobert v.
Caldwell, 463 F.3d 339, 351 (5th Cir. 2006). In the absence of any evidence
showing Brown’s wanton disregard for Jesse’s serious medical needs, this
argument also fails. 6
                                                V.
       In sum, Jana failed to show that Brown exhibited deliberate indifference
that resulted in substantial harm to Jesse. The district court was correct in
finding there is no evidence in the record that Brown violated Jesse’s clearly
established constitutional rights. Accordingly, the judgment of the district
court is
                                                                                  AFFIRMED.




       5   Although Elaine Light’s affidavit explains, “[T]he people at the jail did nothing,” that
does not refute the “medication log sheet” showing that Jesse was given muscle relaxers and
ibuprofen and the affidavit of jail personnel explaining that EMS was called.
         6 Jana argues that the district court erred in excluding portions of Light’s affidavit as

hearsay. But we need not reach that evidentiary issue because, even considering the affidavit
in full, the result remains unchanged.
                                                5